Case 1:19-cv-10839-GBD Document 18 Filed 04/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT foc

 

SOUTHERN DISTRICT OF NEW YORK Bie r
EMILE TOPILIN, Be.
Plaintiff, 7 op
-against- ara
ORDER
TATA AMERICA INTERNATIONAL :
CORPORATION; VINOD VERGHESE, : 19 Civ. 10839 (GBD)

Defendants.

GEORGE B. DANIELS, District Judge:

The May 7, 2020 status conference is adjourned to July 9, 2020 at 9:45 a.m.

Dated: April 21, 2020
New York, New York
SO ORDERED.

Cnasgs. 6 Doiwe

 

GEIRG . DANIELS
TEBSTATES DISTRICT JUDGE

 
